DETAILED ACTION
1. Applicant's response, filed 31 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Claim Status
4. Claims 6-7, 17-21, 27-28 and 48-50 are cancelled.
Claims 55-56 are newly added.
Claims 1-5, 8-16, 22-26, 29-47 and 51-56 are currently pending. 
Claims 2, 4-5, 8-16, 23, 25-26, 29, 34-40, 42-47 and 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2019.
Claims 1, 3, 22, 24, 30-33, 41 and 55-56 are under examination herein.
Claims 1, 3, 22, 24, 30-33, 41 and 55-56 are rejected.
.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 31 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Non-patent literature references 1 and 5 have not been considered because a copy of these references has not been provided with the IDS. A signed copy of list of references cited from the IDS is included with this Office Action. A copy of cited reference 1 was located and is included in the citations by the Examiner with this office action as it was necessary to review this document in consideration of the Declaration filed 21 March 2021.

Claim Objections
6. Claim 56 objected to because of the following informalities:  
“wherein the storing of the activity level of the TGF-β cellular signaling pathway in the sample is conducted after the electronically transmitting of the activity level of the TGF-β transcription factor element in the sample” in lines 22-24 only recites limitations that are already previously recited in lines 15-18 and therefore is only a duplicate limitation of limitations already present in the claim. This limitation in lines 22-24 should be deleted.
“wherein the storing of the activity level of the at least one additional cellular signaling pathway in the sample is conducted after the electronically transmitting of the activity level of the at least one additional cellular signaling pathway transcription factor element in the sample” in lines 51-54 only recites limitations that are already previously recited in lines 43-47 and therefore is only a duplicate limitation of limitations already present in the claim. This limitation in lines 51-54 should be deleted.


Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 55-56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This rejection is newly recited and necessitated by claim amendment. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 55 recites “training the network by: calculating the activity level of the TGF-β transcription factor element in the sample; and measuring the nodes representing corresponding probe set nodes of the corresponding target genes” in lines 6-10. Claim 1, from which claim 55 depends, recites that the sample is isolated from a single subject. Therefore, the activity level used to train the network is based on a sample from a single subject. However, the specification indicates that training the network of the claimed invention requires the use of a set of samples at paras. [0477]-[0493] and there is no indication in the specification that training the network can be carried out using a single sample. Furthermore, probabilities to establish the probabilities of the Bayesian network obtained from training the Bayesian network cannot be determined from a single sample, but rather multiple samples are required to determine probabilities. Therefore, the instant specification does not describe training a network using a single sample, as claimed in claim 55. This is a NEW MATTER rejection.


35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 55-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.

Claim 55 recites “training the network by: calculating the activity level of the TGF-β transcription factor element”. Claim 1, from which claim 55 depends, recites a step of calculating the activity level of the TGF-β transcription factor element. It is unclear if claim 55 is intended to require a second step of calculating an activity level of the TGF-β transcription factor element that is distinct from the calculation in claim 1 or if this activity level is the same activity level calculated in claim 1. For examination purposes, it is interpreted that the activity level in claim 55 is the same activity level as recited in claim 1.
Claim 55 recites “measuring the nodes representing corresponding probe set nodes of the corresponding target genes”. There is a lack of antecedent basis for the term “the nodes” as there is no previous recitation of nodes in claim 55 or claim 1, from which claim 55 depends. 
Claim 56 recites “physically obtaining, by using at least one of Polymerase Chain Reaction (PCR), a microarray technique, and RNA-sequencing, data on expression levels of at least three TGF-β target genes derived from the sample, to store, in the at least one memory, the expression levels of the at least three TGF-β target genes in the sample” in lines 5-9 and “physically obtaining, by using at least one of Polymerase Chain Reaction (PCR), a microarray 
Claim 56 recites “storing, in the at least one memory, an activity level of the TGF-β transcription factor element in the sample” in lines 15-16. However, lines 2-4 of claim 56 also recites “storing, in at least one memory, an activity level of a transforming growth factor-R (TGF-β) cellular signaling pathway in a sample isolated from a subject”. It is unclear if the limitation in lines 15-16 is intended to require a second step of storing an activity level of the TGF-β transcription factor element that is distinct from the storing in lines 2-4 or if this activity level is the same activity level stored in lines 2-4. For examination purposes, it is interpreted that the activity level in lines 15-16 is the same activity level as recited in lines 2-4.
Claim 56 recites “storing, in the at least one memory, an activity level of the transcription factor element of the at least one additional cellular signaling pathway in the sample” in lines 43-45. However, lines 25-30 of claim 56 also recites “storing, in the at least one memory, an activity level of at least one additional cellular signaling pathway in the sample, wherein the at least one additional cellular signaling pathway is selected from a phosphatidylinositide 3-kinase (P13K) signaling pathway, a Wnt signaling pathway, an estrogen-receptor (ER) signaling pathway, or a hedgehog (HH) signaling pathway in the sample”. It is unclear if the limitation in lines 43-45 is 
Claim 56 recites “electronically transmitting, from the at least one memory to the processor circuitry, the activity level of the TGF-β cellular signaling pathway, the activity level of the at least one additional cellular signaling pathway in the sample, another activity level of a TGF-β cellular signaling pathway, and another activity level of the at least one additional cellular signaling pathway” in lines 56-61. However, lines 19-21 recite “electronically transmitting, from the at least one memory to the processor circuitry, the activity level of the TGF-β transcription factor element in the sample” and lines 48-51 recite “electronically transmitting, from the at least one memory to the processor circuitry, the activity level of the transcription factor element of the at least one additional cellular signaling pathway in the sample”. It is unclear if the limitation in lines 56-61 is intended to require a second step of electronically transmitting the activity level of the TGF-β transcription factor element and the at least one additional cellular signaling pathway that is distinct from the electronically transmitting in lines 19-21 and 48-51 or if this electronic transmission is the same electronic transmission performed in lines 56-61. For examination purposes, it is interpreted that the electronic transmission in lines 56-61 is the same electronic transmission as recited in lines 19-21 and 48-51.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1, 3, 22, 24, 30-33, 41 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP 2106, claims directed to a statutory category of invention (Step 1: YES) are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations associated with one or more judicial exceptions: 
Claims 1 and 22 recite calculating an activity level of a TGF-β cellular signaling pathway in a sample isolated from a subject based on the calculated activity level of the TGF-β transcription factor element, which is calculated using a calibrated pathway model that compares the expression levels of at least three TGF-β target genes in the sample with expression levels of the at least three TGF-β target genes in the calibrated pathway model which define an activity level; calculating an activity level of at least one additional cellular signaling pathway in the sample from the subject based on a calculated activity level of the at least one additional cellular signaling pathway transcription factor element that is calculated using a calibrated pathway model that compares the expression levels of at least three additional cellular signaling pathway target genes in the sample with expression levels of the at least three additional cellular signaling pathway target genes in a calibrated pathway model; calculating a risk score using a calibrated Multi-Pathway Score model that compares the calculated activity level of the TGF-β cellular signaling pathway and the calculated activity level of the additional cellular signaling pathway in the sample with an activity level of a TGF-β cellular signaling pathway and activity level of the additional cellular signaling pathway determinative of the occurrence of the clinical event; assigning a risk of experiencing a clinical event associated with a disease within a defined period of 
Claims 3 and 24 further limit the type of clinical event. 
Claim 30 recites that the risk increases monotonically with an increasing activity level of the TGF-β cellular signaling pathway in the sample. 
Claim 32 recites that the risk monotonically increases with an increasing activity level of the PI3K cellular signaling pathway in the sample. 
Claim 55 recites constructing a network between the expression levels of the target genes and the activity of the cellular signaling pathway, and training the network by: calculating the activity level of the TGF-β transcription factor element in the sample; and measuring the nodes representing corresponding probe set nodes of the corresponding target genes.
These limitations equate to mental evaluations and judgements that can be practically performed in the human mind. Specifically, the comparison of data values to determine a score, or assigning a level or deciding on a treatment based on a numeric value are simple comparisons or decisions that can easily be performed in the human mind or with pen and paper, which falls under the “Mental processes” grouping of abstract ideas. Furthermore, constructing a network equates to a process of drawing the network with pen and paper and measuring nodes of a network equates to observing the values of nodes of the network, which can be done with the human mind or with pen and paper. Therefore, these limitations also fall under the “Mental processes” grouping of abstract ideas.
Furthermore, the limitations for calculating an activity level for the a transcription factor element of the TGF-β and  at least one additional cellular signaling pathway and calculating a risk score using a Multi-Pathway Score (MPS) model in claims 1, 22 and 55 under the broadest 
Moreover, the step of prescribing a course of treatment to decrease risk in claims 1 and 22 is an interaction that occurs between a doctor and patient as well as an example of following rules or instructions that the courts have identified as being a part of the “Methods of Organizing Human Activities” grouping and “Managing Personal Behavior or Relationships or Interactions Between People” sub-grouping of abstract ideas (see MPEP 2106.04(a)(2).II.C).
In addition, the claims recite a correlation between expression levels of genes, which are a natural product, in an individual and their risk of a clinical event. A correlation between a natural product and the risk of a clinical event equates to a law of nature, as identified by the courts in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Therefore, the claims recite an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Claims found to recite judicial exceptions under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). These judicial exceptions are not integrated into a practical application because the claims do not recite additional elements that integrate the recited judicial exceptions into a practical application in all embodiments of the claims. Specifically, the claims do not recite additional element(s) that reflect an improvement to a Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exceptions themselves (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities. Claims 1, 22, and 41 recite limitations for obtaining data on expression levels of at least three genes of the TGF-β and at least one additional cellular signaling pathway by using at least one of PCR, a Step 2B: NO). As such, claims 1, 3, 22, 24, 30-33, 41 and 55 are not patent eligible.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
10. Applicant asserts that the Applicant has achieved a technological improvement, i.e. determining cellular signaling pathway activity in a subject, to solve a certain technological problem, i.e. challenges with immunohistochemistry staining for selection of a targeted drug, as discussed in the 37 C.F.R. 1.132 Declaration (pg. 22, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive.  
MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether 
In particular, this portion of the MPEP states that the improvement is provided by the one or more additional elements either individually or in combination with the recited judicial exception(s). In either case, the improvement must be realized outside the recited judicial exception itself. However, Applicant’s arguments presented both in the Remarks and the 37 C.F.R. 1.132 Declaration (as discussed regarding the declaration below) all indicate that the improvement is the discovered correlation and abstract idea that are utilized to determine and risk and prescribe an appropriate course of treatment, which are the judicial exception itself. There is no evidence of how this improvement is provided or reflected outside of the judicial exception itself. Furthermore, the courts have indicated that using well-known laboratory techniques to measure natural products in a bodily sample are not sufficient to show an improvement to technology in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017). In addition, the evidence presented in the Declaration is not commensurate in scope with the claimed invention as it only presents information regarding the ER pathway activity with regard to breast cancer and does not include any discussion that is commensurate in scoped with the instant claims.

11. Applicant asserts that claim 1 is integrated into a practical application because claim 1 may improve a prognostic value of the resulting risk score to improve prognostic prediction on cancer by the combination of activities of the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway (pg. 22, para. 5 to pg. 23, para. 2 of Applicant’s Remarks). Applicant further asserts that the improvement of claim 1 is achieved by way of the combination of the obtaining steps using at least one of PCR, a microarray technique and RNA-sequencing that reflect the improvement to a technical field (pg. 22, para. 5 to pg. 23, para. 1 of Applicant’s Remarks). This argument is not persuasive.

Additionally, Applicant’s arguments to not demonstrate how an improvement in technology is reflected in an additional element. Rather, Applicant points to the additional elements that are standard laboratory measurement techniques utilized to obtain data that is then assessed by the recited judicial exception and there is no indication that the asserted judicial exception affects or impacts the recited measuring steps to reflect any improvement to technology. Instead, Applicant’s own arguments assert that the improvement lies in the determined risk score, which is part of the recited judicial exception itself. As set forth in MPEP 2106.05(a), the judicial exception alone cannot provide the improvement. 

12. Applicant asserts that claim 1 provides an inventive concept under Step 2B that is an improvement of prognostic value of the resulting risk score to improve prognostic prediction on cancer, especially breast cancer (pg. 23, paras. 4-5 of Applicant’s Remarks). This argument is not persuasive. 
As set forth in MPEP 2106.05.I:
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Therefore, under Step 2B, only the additional elements or combination of additional elements is evaluated to determine if they provide an inventive concept. The step of determining a risk score is part of the recited judicial exception of claim 1 and thus cannot be utilized to furnish an inventive concept in addition to the recited judicial exception under Step 2B.

13. Applicant asserts that claim 22 and all of the dependent claims are patent eligible for the same reasons as claim 1 discussed above (pg. 23, paras. 6-7 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding the patent eligibility of claim 1.

Response to 37 CFR 1.132 Declaration
14. The Declaration filed under 37 CFR 1.132 filed 31 March 2021 is insufficient to overcome the rejection of claims 1, 3, 17, 22, 24, 30-33, and 41 based upon 35 U.S.C. 101 as set forth in the last Office action because:  the Declaration fails to provide sufficient evidence that the claim invention is patent eligible. Specifically, as discussed above in regards to Applicant’s arguments presented in the Remarks that reference the Declaration, Applicant’s arguments presented both in the Remarks and the 37 C.F.R. 1.132 Declaration (as discussed regarding the declaration below) all indicate that the improvement is the discovered correlation and abstract idea that are utilized to determine and risk and prescribe an appropriate course of treatment, which are the judicial exception itself. There is no evidence of how this improvement is provided or reflected outside of the judicial exception itself. Furthermore, the courts have indicated that using well-known laboratory techniques to measure natural products in a bodily sample are not sufficient to show an improvement to technology in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) is withdrawn in view of the cancellation of this claim in the claim amendments filed 31 March 2021.

16. Claims 1, 3, 22, 24, 30-31, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claim 1, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or stage of cancer (paras. [0077] and [0092]-[0096]). Nevins et al. discloses determining a 
Regarding claim 3, Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent includes disease specific-survival and disease-free survival (claim 8 and para. [0010]).
Concerning claim 22, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or stage of cancer (paras. [0077] and [0092]-[0096]). Nevins et al. discloses determining a therapeutic agent to be effective for treating the disorder in the patient and administering the 
Pertaining to claim 24, Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent includes disease specific-survival and disease-free survival (claim 8 and para. [0010]).
As to claims 30-31, Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]).
With respect to claim 56, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or stage of cancer (paras. [0077] and [0092]-[0096]). Nevins et al. further discloses that the 
Nevins et al. is silent to calculating an activity level of a cellular signaling pathway based on a calculated activity level of a transcription factor element in a sample using a calibrated pathway model that compares the expression levels of at least three target genes for the pathway with expression levels for the genes in the calibrated pathway model for the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway and calculating a risk score using a calibrated Multi-Pathway Score (MPS) model that compares the calculated activity level of the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway in the sample with an activity level of the pathways determinative of the occurrence of the clinical event in claims 1 and 22; wherein the risk monotonically increases with an increasing activity level of the TGF-β cellular signaling pathway in the sample in claim 30; wherein the TGF-β target genes are mRNA direct target genes, and wherein the method further comprises: constructing a network between the expression levels of the target genes and the activity of the cellular signaling pathway, and training the network by: calculating the activity level of the TGF-β transcription factor element in the sample; and measuring the nodes representing corresponding probe set nodes of the corresponding target genes in claim 55; and that the data of the invention includes activity level values for the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway in claim 56. However, these 
Regarding claims 1, 22 and 56, Verhaegh et al. discloses a method for inferring activity of one or more cellular signaling pathways in tissue of a subject based on the expression levels of one or more target genes of the cellular signaling pathway by estimating an activity level of at least one transcription factor element of the cellular signaling pathway using the expression levels of the one or more target genes of the cellular signaling pathway and then determining if the pathway(s) are operating abnormally in the tissue based on the inferred activity (pg. 3, line 13 to pg. 4, line 5). Verhaegh et al. further discloses performing the inferring on a digital processing device (pg. 4, lies 4-5). Verhaegh et al. discloses recommending or prescribing a drug that corrects for normal operation of the cellular signaling pathway (pg. 60, lines 1-3).
Concerning claims 1 and 22, Teschendorff et al. discloses a method of prognostic classification of breast cancer defined by patterns of immune pathway response (abstract). Specifically, Teschendorff et al. discloses developing a Boolean interaction Cox-regression model to identify non-linear pathway combinations associated with clinical outcome, including the TGF-β and Akt, otherwise referred to as the PI3K, pathways (abstract; pg. 5, para. 4 to pg. 6, para. 1; Table 1). Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3).
Pertaining to claim 30, Teschendorff et al. discloses that TGF-β activation is associated with poor clinical outcome (Table 2; pg. 11, col. 2, para. 3 to pg. 12, col. 2, para. 1).
As to claim 55, Verhaegh et al. discloses that the target genes may be direct target genes (pg. 5, lines 6-7). Verhaegh et al. also discloses training Bayesian networks for each cellular signaling pathway that are represented by a node for transcription factor presence, a layer of nodes representing the target genes mRNA and a layer of nodes representing the 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Verhaegh et al. discloses that the disclosed method of inferring cellular signaling pathway activity is less susceptible to error than utilizing entire gene expression microarray measurements (pg. 1, line 15 to pg. 3, line 10; pg. 9, lines 19-20). Therefore, one of ordinary skill in the art would have been motivated to utilize the cellular signaling pathway activity inference method taught by Verhaegh et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. in order to improve the determination of abnormal pathway regulation in method of Nevins et al. Furthermore, one of ordinary skill in the art would predict that the method of Verhaegh et al. could be readily added to the method of Nevins et al. with a reasonable expectation of success since both methods pertain to detecting deregulation in cellular signaling pathways. Teschendorff et al. discloses that prognostic models based on interactions of activities between signaling pathways yield better prognostic stratifications than those based on single pathways (pg. 17, col. 1, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the prognostic model that accounts for interactions between pathways taught by Teschendorff et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. and Verhaegh et al. in order to improve the prognostic stratification of the method of Nevins et al. and Verhaegh et al. Furthermore, one of ordinary skill in the art would predict that the method of Teschendorff et al. could be readily added to the method of Nevins et al. and Verhaegh et al. with a reasonable expectation of success since both methods pertain to prediction of clinical outcomes based on gene expression levels in pathways. The invention is therefore prima facie obvious.

17. Claims 32-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) as applied to claim 22 above, and further in view of Malinowsky et al. (British Journal of Cancer 11 March 2014, 110, pgs. 2081-2089; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 22 have been taught by Nevins et al., Verhaegh et al. and Teschendorff et al. in the above rejection.
As to claim 32, Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]).
With respect to claim 33, Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]).
Nevins et al., Verhaegh et al. and Teschendorff et al. is silent to wherein the risk monotonically increases with an increasing activity level of the PI3K cellular signaling pathway in the sample in claim 32. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Malinowsky et al.
Regarding claim 32, Malinowsky et al. discloses activation of the PI3K/AKT pathway as evidenced by level of expression products of the PI3K/Akt pathway correlate with prognosis in colon cancer (abstract). Specifically, Malinowsky et al. discloses that increased expression of proteins in the PI3K/Akt-signaling pathway are associated with lower disease-free survival times (pg. 2084, col. 1, para. 5).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Malinowsky et al. discloses that activation of the PI3K/Akt pathway is associated with lower disease-free prima facie obvious.

18. Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) as applied to claim 22 above, and further in view of Katz et al. (Expert Opin Ther Targets 2013, 17(7), pgs. 743-760; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 22 have been taught by Nevins et al., Verhaegh et al. and Teschendorff et al. in the above rejection.
Nevins et al., Verhaegh et al. and Teschendorff et al. are silent to the expression levels of the TGF-β target genes ANGPTL4, CDC42EP3, ID1, SERPINE1, JUNB, SKIL or SMAD7 are determined in claim 41. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Katz et al.
Concerning claim 41, Katz et al. discloses that the TGF-β signaling pathway includes the genes ANGPTL4, ID1, SMAD4, SMAD6, and SMAD7 (pg. 5, para. 2; pg. 8, para. 7; Fig. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Katz et al. prima facie obvious.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
19. Applicant asserts that claim 1 may provide an unexpected result in improving a prognostic value of the resulting risk score by the calculation of the risk score step with the specific claimed combination of activity of a TGF-β signaling pathway and at least one additional cellular signaling pathway as stated in the Declaration (pg. 25, para. 4 to pg. 26, para. 2 of Applicant’s Remarks). This argument is not persuasive.
The information presented in the Declaration only presents data that there is an improved prognosis for patients in which the ER pathway activity was identified as active (see pgs. 4-5 of the Declaration). While evidence of greater than expected results or superiority of a property can be evidence of nonobviousness, the information presented by the Applicant in the Declaration does not show that those results were greater or superior than those that would have been expected from the prior art to an unobvious extent. Without evidence or discussion as to why the results would have been greater than expected based on the prior art, this argument is not persuasive (see MPEP 716.02(a)). In fact, the Verhaegh reference cited in the above rejection indicates that the use of activity levels is less prone to error and the 
Furthermore, the evidence presented in the Declaration is not commensurate in scope with the claimed invention as it only discusses data related to the ER pathway and does not provide any discussion or evidence related to an improvement in prognostic prediction that is based on a specific combination of activities in the TGF-β signaling pathway and at least one additional cellular signaling pathway.

20. Applicant asserts that claim 22 is patentable over the cited references for the same reasons as claim 1 (pg. 26, para. 3 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding claim 1.

Response to 37 CFR 1.132 Declaration
21. The Declaration under 37 CFR 1.132 filed 31 March 2021 is insufficient to overcome the rejection of claims 1, 3, 17, 22, 24, 30-33, and 41 based upon 35 U.S.C. 103 as set forth in the last Office action because: the Declaration fails to provide sufficient evidence that the claim invention provides an unexpected result, as discussed above regarding the arguments presented in Applicant’s Remarks that reference the Declaration. Specifically, as discussed above, the Declaration does not provide sufficient evidence that is commensurate in scope with the claims that the claimed invention provides greater than expected results based on the prior art.

Conclusion
22. No claims are allowed.

E-mail Communications Authorization
23. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631